NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


WILLIE CURTIS STURGIS,                   )
                                         )
              Appellant,                 )
                                         )
v.                                       )      Case Nos. 2D16-5517
                                         )
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed May 23, 2018.

Appeal from the Circuit Court for Lee
County; J. Frank Porter, Judge.

Willie Curtis Sturgis, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Susan M. Shanahan,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


              Affirmed.


KELLY, MORRIS, and LUCAS, JJ., Concur.